DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 15-40 are pending.
Claims 28-39 are withdrawn.
Claims 15-27 and 40 are examined as following.

Claim Interpretation
In light of the specification, the term “at least substantially identical” in claim 25 is to be understood, in particular, as identical apart from manufacturing tolerances and/or within the limits of standardized tolerances and/or within the limits of manufacturing possibilities.

In light of the specification, the term “at least substantially equal effective distance”  in claim 25, it is to be understood, in particular, that an effective distance of an inductor differs from an effective distance of a further inductor by at most 10%.

In light of the specification, the term “substantially displaced relative to each other at least in a direction parallel to the cooktop” is to be understood, in particular, that a portion of each of the coils displaced in a direction parallel to the cooktop. E.g. para.[0032] “Moreover, the second coil 14 a is substantially displaced relative to the first coil 12 a at least in a direction parallel to the cooktop 10 a” and fig.4 of the current invention. 
    PNG
    media_image1.png
    242
    665
    media_image1.png
    Greyscale


	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-19, 24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia (US 6,144,019).

    PNG
    media_image2.png
    442
    688
    media_image2.png
    Greyscale

Regarding claim 15, Garcia teaches an induction hob device (see fig.2), comprising: 
a cooktop (glass ceramic plate 1; see col.3, lines 35 “a cooking area that has a glass ceramic plate 1”); 
first and second coils (inductor coils 7, 9) displaced relative to each other at least in a direction perpendicular to the cooktop (glass ceramic plate 1) (see fig.2, the inductor coils 7, 9 are displaced relative to each other at least in a vertical direction, and the vertical direction is perpendicular to the glass ceramic plate 1); and 
a control unit (the switch or conductor of the inductor module of the inductor cooking area) [Examiner’s note: every electrical device is inherently has a switch or conductor for making and breaking the connection in an electric circuit.] configured to at least temporarily operate the first and second coils simultaneously (See fig.2 and col.2, lines 48-54 “The openings are simple to produce and also enables electrically interconnecting even numerous coil segments that may be present on the top and bottom sides of the substrate with one another in series and/or parallel circuits, as desired.”  Hence, the inductor coils 7 and 9 is connected in at least in a direction parallel to the cooktop series, and therefore the coils 7 and 9 are configured to at least temporarily operate simultaneously when the switch or conductor making the connection of the electric circuit.),
wherein the first and second coils (inductor coils 7, 9) are substantially displaced relative to each other at least in a direction parallel to the cooktop (glass ceramic plate 1) [Examiner’ note: See fig.2, the coils 7 and 9 are displaced relative to each other in a direction parallel to the glass ceramic plate 1; wherein the term “substantially displaced relative to each other at least in a direction parallel to the cooktop is interpreted in light of the specification, such as the figure 4 and para.[0032] “Moreover, the second coil 14 a is substantially displaced relative to the first coil 12 a at least in a direction parallel to the cooktop 10 a” discloses that a portion of each of the coils displaced parallel to the cooktop would read on this limitation.]

Regarding claim 17, Garcia teaches the first and second coils (inductor coils 7, 9) at least partly overlap each other at least in a direction perpendicular to the cooktop (glass ceramic plate 1) (see fig.2, inductor coils 7, 9 displaced at least partly overlap each other in a vertical direction, and the vertical direction is perpendicular to the glass ceramic plate 1.)

Regarding claim 18, Garcia teaches the first and second coils (inductor coils 7, 9) are located directly adjacent relative to each other (see fig.2, inductor coils 7, 9 are directly adjacent relative to each other.)

Regarding claim 19, Garcia teaches the first and second coils (inductor coils 7, 9) are electrically connected (See fig.2 and col.2, lines 48-54 “The openings are simple to produce and also enables electrically interconnecting even numerous coil segments that may be present on the top and bottom sides of the substrate with one another in series and/or parallel circuits, as desired.”  Hence, the inductor coils 7 and 9 is electrically connected in series.) 

Regarding claim 24, Garcia teaches the first and second coils (inductor coils 7, 9) at least partly form an inductor (Inductor coils 7, 9 are induction coils, and works as inductors.)
  
Regarding claim 27, Garcia teaches an induction hob (see fig.2), comprising an induction hob device (see fig.2), said induction hob device comprising a cooktop (glass ceramic plate 1; see col.3, lines 35 “a cooking area that has a glass ceramic plate 1”), first and second coils (inductor coils 7, 9) displaced relative to each other at least in a direction perpendicular to the cooktop (glass ceramic plate 1) (see fig.2, the inductor coils 7, 9 are displaced relative to each other at least in a vertical direction, and the vertical direction is perpendicular to the glass ceramic plate 1), and a control unit (the switch or conductor of the inductor module of the inductor cooking area) [Examiner’s note: every electrical device is inherently has a switch or conductor for making and breaking the connection in an electric circuit.] configured to at least temporarily operate the first and second coils simultaneously (See fig.2 and col.2, lines 48-54 “The openings are simple to produce and also enables electrically interconnecting even numerous coil segments that may be present on the top and bottom sides of the substrate with one another in series and/or parallel circuits, as desired.”  Hence, the inductor coils 7 and 9 is connected in series, and therefore the coils 7 and 9 are configured to at least temporarily operate simultaneously when the switch or conductor making the connection of the electric circuit.), wherein the first and second coils (inductor coils 7, 9) are substantially displaced relative to each other at least in a direction parallel to the cooktop (glass ceramic plate 1) [Examiner’ note: See fig.2, the coils 7 and 9 are displaced relative to each other in a direction parallel to the glass ceramic plate 1; wherein the term “substantially displaced relative to each other at least in a direction parallel to the cooktop is interpreted in light of the specification, such as the figure 4 and para.[0032] “Moreover, the second coil 14 a is substantially displaced relative to the first coil 12 a at least in a direction parallel to the cooktop 10 a” discloses that a portion of each of the coils displaced parallel to the cooktop would read on this limitation.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Lucia (DE 102013214434) (Cited in IDS)
Regarding claim 20, Garcia does not explicitly teach a third coil which is displaced relative to the first and second coils at least in a direction perpendicular to the cooktop, said control unit being configured to at least temporarily operate the third coil simultaneously with the first and second coils.  
However, Lucia teaches in the same field of endeavor of an induction hob device (cooking appliance induction heating device 20a; fig.4), comprising first coil (first coil; see the annotation of fig.4), second coil (second coil; see the annotation of fig.4) and a third coil (third coil; see the annotation of fig.4) which is displaced relative to the first and second coils (first and second coils) at least in a direction perpendicular to a cooktop (see  fig.4, first, second, and third coils displaced at least partly overlap each other in a vertical direction, and the vertical direction is perpendicular to the cooktop of cooking appliance induction heating device 20a.), a control unit (a switch or conductor of the cooking appliance induction heating device 20a) being configured to at least temporarily operate the third coil simultaneously with the first and second coils (see fig.4, the first, second, and third coils are electrically connected in series, therefore the first, second, and third coils are configured to at least temporarily operate simultaneously when the switch or conductor making the connection of the electric circuit.)
 
    PNG
    media_image3.png
    750
    530
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the induction hob device of Garcia with a third coil positioned in a direction perpendicular to the cooktop and operated simultaneously with the first and second coils as taught by Lucia, in order to provide desired number of induction heating circuit (see para.0025 of Lucia), so that providing different electromagnetic fields and different power of the induction hob device.

Regarding claim 21, the modification of Garcia and Lucia teaches the third coil is substantially displaced relative to at least one of the first and second coils at least in a direction parallel to the cooktop (see fig.4 of Lucia, the first, second, and third coils are planar shape in the cross section view, and the first, second, and third coils are displaced relative to each other in a direction parallel to the cooktop of cooking appliance induction heating device 20a.) in the cross section view.).  

Regarding claim 22, the modification of Garcia and Lucia teaches the third coil and at least one of the first and second coils at least partly overlap each other at least in a direction perpendicular to the cooktop (see fig.4 of Lucia, the first, second, and third coils are displaced at least partly overlap each other in a vertical direction, and the vertical direction is perpendicular to the cooktop of cooking appliance induction heating device 20a.)

Regarding claim 23, the modification of Garcia and Lucia teaches the third coil and at least one of the first and second coils are electrically connected (see fig.4, the first, second, and third coils are electrically connected in series)

Regarding claim 25, Garcia teaches does not explicitly teach a further inductor which is substantially identical to the inductor, wherein the inductor and the further inductor comprise an at least substantially equal effective distance to the cooktop.  
However, Lucia teaches in the same field of endeavor of an induction hob device (cooking appliance 20a; fig.1), comprising two inductors (induction heating unit 42 and 44), and the two inductors are substantially identical to each other (See fig.1, the induction heating unit 42 and 44 are substantially identical.), wherein the two inductors (induction heating unit 42 and 44) comprise an at least substantially equal effective distance to the cooktop (see fig.1 and fig.3, each induction heating unit 42 and 44 comprising two layers of common circuit boards, hence the coils of the induction heating unit 42 and 44 on top common circuit boards are at the same elevation. Hence induction heating unit 42 and 44 comprise an equal effective distance to the cooktop.)

    PNG
    media_image4.png
    423
    449
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    653
    525
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the induction hob device of Garcia with two induction units have a common printed circuit board, and two induction heating units each have an induction heating line, which in turn in each case has at least one printed conductor on the printed circuit board, so that induction heating units comprise an at least substantially equal effective distance to the cooktop, in order to create a matrix cooktop in a structurally simple manner, and achieve simple and efficient production or assembly (See para.[0011]-[0012] of Lucia).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Garcia and Lucia in view of Herzog (EP 1858300 B1) (Previously cited)
Regarding claim 26, the modification of Garcia and Lucia teaches does not explicitly teach the inductor and the further inductor interleave each other.  
Herzog teaches in the same field of endeavor of an induction hob device (see fig.2), comprising two inductors (coils 14, 18), and the two inductor (coils 14, 18) interleave each other (See fig.2, coils 14 and 18 are interleave each other in the plan view.)

    PNG
    media_image6.png
    394
    399
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the induction hob device of the modification of Garcia and Lucia with two induction units interleave each other as taught by Herzog, in order to provide a cooktop allow to give the user more options to choose the position of the cooking container on the induction hob. It is the induction coil or those induction coils are activated, which are located below the cooking vessel. The user can use a part of the induction hob, for example, as a work surface (See para.[0010] of translation of Herzog)

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Herzog (EP 1858300 B1) (Previously cited)
Regarding claim 40, Garcia does not explicitly teach the first and second coils are located directly adjacent relative to each other in the direction perpendicular to the cooktop and not spaced apart in the direction perpendicular to the cooktop.
 However, Herzog teaches in the same field of endeavor of an induction hob device (see fig.2), comprising two coils (coils 14, 18), and the two coils (coils 14, 18) are located directly adjacent relative to each other in the direction perpendicular to the cooktop and not spaced apart in the direction perpendicular to the cooktop (substrate 10) (See fig.2).

    PNG
    media_image7.png
    114
    432
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the position of the coils of Garcia with two coils  directly adjacent relative to each other and not sapced apart as taught by Herzog, in order to increase the strengthen of the magnetic field in the cooking range so that increase the heating efficiency.

Response to Arguments
Applicant's arguments filed on 01/25/2022 have been fully considered but they are not persuasive. 

Applicant argues: 1) Reference Garcia does not teach the limitation “wherein the first and second coils are substantially displaced relative to each other at least in a direction parallel to the cooktop”. 2) Reference Garcia cannot combine with Herzog because Herzog teach away from any combination with the alleged teaching of Garcia.

Examiner respectfully response: 1) Examiner interpreted the limitation  “wherein the first and second coils are substantially displaced relative to each other at least in a direction parallel to the cooktop” in light of the specification; wherein the para.[0032] of the specification discloses “Moreover, the second coil 14 a is substantially displaced relative to the first coil 12 a at least in a direction parallel to the cooktop 10 a”, and combine with figure 4 of the invention, Examiner interpreted  the limitation “wherein the first and second coils are substantially displaced relative to each other at least in a direction parallel to the cooktop” to be a portion of each of the coils displaced in a direction parallel to the cooktop. 
Current application
Reference Garcia

    PNG
    media_image1.png
    242
    665
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    442
    688
    media_image2.png
    Greyscale


As shown in figure 2 of reference Garcia, coils 7 and 9 are displaced with at least a portion in a direction parallel to the cook top 1.
2) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case,  reference Garcia teaches every limitations in the claims 15 and 27 including the limitation of “a control unit  configured to at least temporarily operate the first and second coils simultaneously” in the rejection. And reference Herzog only teaches two inductor interleave each other, no control unit from Herzog was mentioned or needed in the combinations of the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/           Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761